30 N.Y.2d 603 (1972)
In the Matter of James J. Corrigan, Jr., Appellant,
v.
Board of Elections of Suffolk County, Appellant, and Martin J. Feldman, Respondent, et al. (Action No. 1.)
In the Matter of Martin J. Feldman, Respondent,
v.
Everett J. McNab et al., Constituting the Board of Elections of Suffolk County, and James J. Corrigan, Jr., Appellants, et al. (Action No. 2.)
Court of Appeals of the State of New York.
Argued February 17, 1972.
Decided March 15, 1972.
Charles T. Matthews for James J. Corrigan, Jr., appellant.
George W. Percy, Jr., County Attorney (Melvyn Tanenbaum of counsel), for Board of Elections of Suffolk County, appellant.
Leon D. Lazer for Martin J. Feldman, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.